Case 5:19-cv-00025-JPB-JPM Document 26 Filed 01/04/21 Page 1 of 2 PageID #: 1004




                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                         Wheeling


   RIKKI RUTH,

                          Plaintiff,

                  V.                                        Civil Action No. 5:19-CV-25
                                                            Judge Bailey

  COMMISSIONER OF SOCIAL SECURITY
  ADMINISTRATION,

                          Defendant.

                   ORDER ADOPTING REPORT AND RECOMMENDATION

           On this day, the above-styled matter came before this Court for consideration of the

  Report and Recommendation of United States Magistrate Judge James P. Mazzone

  [Doc. 25] dated December 4, 2020, to which neither party filed objections. Pursuant to 28

  U.S.C.   § 636(b)(1 )(C), this Court is required to make a de novo review of those portions
  of the magistrate judge’s findings to which objection is made. However, failure to file

  objections to the magistrate judge’s proposed findings and recommendation permits the

   District Court to review the recommendation under the standards that the District Court

  believes are appropriate, and under these circumstances, the parties’ right to de nova

  review is waived. See Webb v. Caiifano, 468 F. Supp. 825 (E.D. Cal. 1979). The Report

  and Recommendation (“R&R”) specifically stated that objections were to be filed within

  fourteen days of service. Accordingly, because no objections have been filed, this report

  and recommendation will be reviewed for clear error.

           In this matter, the magistrate judge found that the plaintifis arguments were without

                                                 1
Case 5:19-cv-00025-JPB-JPM Document 26 Filed 01/04/21 Page 2 of 2 PageID #: 1005




   merit and that substantial evidence supports the AU’s findings and conclusions.

         Upon review of the above, it is the opinion of this Court that the Report and

   Recommendation [Doe. 25] should be, and is, hereby ORDERED ADOPTED. For the

  reasons more fully stated in the R&R, plaintiff’s Statement of Errors [Doc. 18]is DENIED

  and defendant’s Motion for Summary Judgment [Doc. 221 is hereby GRANTED.

  Accordingly, this Court further ORDERS that this matter be DISMISSED WITH

  PREJUDICE and that it be STRICKEN from the docket of this Court. The Clerk is further

  DIRECTED to enter judgment in favor of the defendant.

         It is so ORDERED.

         The Clerk is directed to transmit copies of this Order to all counsel of record.

         DATED: January 4, 2021.




                                                            STO N BAIL EY
                                                   UNITED STATES DISTRICT JUDGE




                                               2
